Exhibit LSI CORPORATION INCENTIVE PLAN 1.Purposes of the Plan. The purpose of the LSI Corporation Incentive Plan is to motivate and reward Participants by making a significant portion of their cash compensation directly dependent upon achieving performance goals that further the Company’s business and strategic objectives. It is the Company’s intention that the compensation paid hereunder will qualify as “performance-based” within the meaning of Section 162(m) of the Internal Revenue Code of 1986, and will thereby be fully deductible by the Company. 2.Definitions. (a) “Affiliate” means any corporation or other entity (including, but not limited to, partnerships and joint ventures) controlled by the Company. (b) “Actual Award” means, as to any Performance Period, the actual award, if any, payable to a Participant, as determined pursuant to Section6 for a Performance Period. Each Actual Award is determined by a Payout Formula for a Performance Period, subject to the Committee’s authority under Section 8(d) to reduce the Award otherwise payable. (c)“Board” means the Board of Directors of the Company. (d) “CEO” means the chief executive officer of the Company. (e)“Committee” means the Compensation Committee of the Board, or a sub-committee of the Compensation Committee, which shall consist solely of two or more members of the Board who qualify as “outside directors” within the meaning of
